--------------------------------------------------------------------------------

Exhibit 10.18


The foregoing is being furnished solely pursuant to U.S.C. Section 1350 and is
not being filed as part of the Report or as a separate disclosure document.


Note: a signed original of this written statement required by section 906 of the
Sarbanes-Oxley Act of 2002 has been provided to Bankwell Financial Group, Inc.
and will be retained by that Company and furnished to the SEC or its staff upon
request.



BANKWELL FINANCIAL GROUP, INC.


October 16, 2014


Mr. Blake S. Drexler
Executive Chairman
Bankwell Financial Group, Inc.
222 Elm Street
New Canaan, Connecticut  06840


Dear Mr. Drexler:


Bankwell Financial Group, Inc. (the “Company”) and its subsidiary, Bankwell Bank
(the “Bank”) (collectively, the “Entities”) is very pleased to memorialize terms
of employment for you as Executive Chairman of both the Company and the
Bank.  You accepted the position on an interim basis pending the hiring of a
permanent Chief Executive Officer on August 7, 2014. That effort is on-going.
This letter is not intended to be a guarantee of continued employment for any
particular period of time, and this letter merely states the material conditions
of your employment.  The letter describes potential future compensation terms
that are, in any event, subject to your continued employment and to changes that
we may determine appropriate as business conditions and circumstances change
over time.


Your start date was August 7, 2014.


Responsibilities
You will be an employee of the Company and the Bank, with the title of Executive
Chairman of both Entities.  You will remain a member of and Chairman of the
Boards of Directors of both Entities. You will discharge, as necessary, the
duties of chief executive officer of the Entities. While engaged in this
position by the Bank, you shall devote the necessary business time, attention,
skills and efforts (other than during weekends, holidays, vacation periods, and
periods of illness or leaves of absence, or as otherwise coordinated through the
Boards) to the business and affairs of the entities and shall use your best
efforts to advance the interests of them.  We understand and accept that your
outside business activities as portfolio manager at Mariner Capital will
continue. Any other outside significant business activities require the written
approval of the Boards.
 

1

 

 

 
Compensation
Your compensation will be as follows:
(a)           Annual Base Salary. Your annual base salary will be payable in
installments, in accordance with the Bank’s payroll procedures. Your base salary
includes compensation for all time worked, as well as appropriate consideration
for sick days, personal days and other time off.   Your initial base salary
shall be $250,000 annually.
(b)           Guaranteed Bonus for 2014.  For 2014, you will be eligible for a
guaranteed performance bonus of 30% of base salary paid in 2014 (from start date
to December 31, 2014 or, if earlier, the hiring of a new permanent CEO). This
bonus will be paid to you when annual incentive payments are paid to the Bank’s
executive officers under the annual incentive plan.
(c)           Future Performance Bonus.  Following 2014, you will be eligible
for ongoing performance bonuses pursuant to the Bank’s annual incentive plan,
again with a target of 30% of base salary, pro-rated for any partial year.
(d)           Board Fees.  While in the position of Executive Chairman, you will
not be eligible for Board or Board Committee compensation, either for attendance
or via retainer. Board and Board Committee compensation will resume, pro-rated
as appropriate, following resignation as Executive Chairman.
(e)           Restricted Stock. You will be granted 10,000 shares of Company
common stock for service in 2014 as Chairman and Executive Chairman, restricted
so as to vest ratably over 4 years pursuant to the Company’s stock plan and
consistent with your 2013 restricted stock agreement.


Benefits
You will be eligible for benefits on the same terms and conditions as other Bank
employees.


“At-Will” Employment and Severance
Nothing stated in this letter nor in any other conversations constitutes, or may
be construed as, a commitment to, or contract of or for, employment for any
specific duration.  Your employment with the Bank will be “at-will”, which means
that you may leave the Entities, or the Entities may require you to leave their
employ, for any reason, or no reason, at any time, except as otherwise provided
by law.  This at will relationship will remain in effect throughout your
employment with the Entities and any of their successors, affiliates or related
entities.  Your at-will status may only be modified by a specific, express,
written employment contract which is signed by you and an authorized
representative of the Entities.
 

2

 

 



Staff and Support
The Bank will provide you with secretarial and clerical support as reasonably
required.



Vacation
In accordance with the Bank’s policy for executives, you will be eligible for
vacation.


Policies
You will be subject to all policies that apply to employees and/or executives of
the Entities.


If you are in agreement with the terms of this letter, please initial the first
two pages, sign below and return one copy of this letter to me, in the enclosed
postage-paid envelope.


Regards,

         
/s/ BLAKE S. DREXLER
       
BLAKE S. DREXLER
       
Executive Chairman
                            /s/ JAMES A. FIEBER         JAMES A. FIEBER        
Chairman, Compensation Committees
of the Boards of Directors        

 

3

 

 